COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-213-CV
 
IN RE JOE LAWRENCE DAVIS                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's application for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relator's application for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL B: 
WALKER, GARDNER, and MCCOY, JJ.
 
DELIVERED: 
June 21, 2006




    [1]See
Tex. R. App. P. 47.4.